 1                                                                The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     NORTHWEST ADMINISTRATORS, INC.,                      Case No. 2:21-cv-00522-RSM
 9
                         Plaintiff,                       ORDER GRANTING STIPULATED
10                                                        MOTION FOR EXTENSIONS OF TIME
              v.                                          FOR DEFENDANT TO ANSWER OR
11                                                        OTHERWISE RESPOND TO
     NOR-CAL PRODUCE, INC.,                               PLAINTIFF’S COMPLAINT AND TO
12                                                        FRCP 26 DEADLINES
                         Defendant.
13

14            Considering the parties’ Stipulated Motion for Extensions of Time for Defendant to

15   Answer or Otherwise Respond to Plaintiff’s Complaint and to FRCP Rule 26 deadlines, the Court
16
     being sufficiently advised:
17
              IT IS ORDERED that the MOTION be granted and that the deadline for Defendant to
18
     answer or otherwise respond to Plaintiff’s Complaint is extended to and including June 8, 2021.
19

20            IT IS FURTHER ORDERED that the Court is re-setting the following dates for initial

21   disclosures and submission of the Joint Status Report and Discovery Plan:

22            Deadline for FRCP 26(f) Conference:               06/15//2021
23
              Initial Disclosures Pursuant to FRCP 26(a)(1):    06/22/2021
24

25

26
     ORDER - 1
                                                                                  SEYFARTH SHAW LLP
     (CASE NO. 2:21-CV-00522-RSM)                                                     Attorneys at Law
                                                                                     999 Third Avenue
                                                                                          Suite 4700
                                                                                  Seattle, WA 98104-4041
     69807425v.3                                                                       (206) 946-4910
 1            Combined Joint Status Report and Discovery
              Plan as Required by FRCP 26(f)
 2            and Local Civil Rule 26(f):                   07/06/2021
 3

 4            IT IS SO ORDERED.

 5            DATED this 21st day of May, 2021.

 6

 7

 8                                                A
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13
     Presented by:
14

15   Molly Gabel
     Seyfarth Shaw LLP
16   999 3rd Avenue, Suite 4700
     Seattle, WA 98104
17   P: (206) 946-4910
     F: (206) 946-4901
18
     mgabel@seyfarth.com
19
     Approved as to form:
20
     Russell J. Reid
21   Reid, McCarthy, Ballew & Leahy, LLP
     100 West Harrison Street, Ste. 300
22   Seattle, WA 98119
     P: (206) 285-3610
23   F: (206) 285-8925
     rjr@rmbllaw.com
24

25

26
     ]PROPOSED] ORDER - 2
                                                                         SEYFARTH SHAW LLP
     (CASE NO 2:21-CV-00522-RSM)                                             Attorneys at Law
                                                                            999 Third Avenue
                                                                                 Suite 4700
                                                                         Seattle, WA 98104-4041
     69807425v.3                                                              (206) 946-4910
